 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-16-00114-01-PHX-SPL
10                           Plaintiff,
11   v.                                                  ORDER OF DETENTION
12   Arrow Nicholas Lopez,
13                           Defendant.
14            A detention hearing and a preliminary revocation hearing on the Petition on
15   Probation were held on June 21, 2019.
16            The Court Finds that the Defendant has knowingly, intelligently, and voluntarily
17   waived his right to a detention hearing and a preliminary revocation hearing and has
18   consented to the issue of detention being made based upon the allegations in the Petition.
19            The Court Further Finds that the Defendant has failed to sustain his burden of proof
20   by clear and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that he is
21   neither a serious flight risk nor a danger to the community. United States v. Loya, 23 F.3d
22   1529 (9th Cir. 1994).
23            IT IS ORDERED that the Defendant shall be detained pending further order of the
24   court.
25            Dated this 21st day of June, 2019.
26
27
28
